DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7-12 and 23 in the reply filed on March 19, 2021 is acknowledged.
The search results have shown that the elected metallocene species is novel and nonobvious over the cited prior art; thus, the search and examination are now extended to all claims and all species.

Specification
The disclosure is objected to because of the following informalities:
I.  On page 62, in Scheme 1: 
(i) the structure of 2,7-ditert-butylfluorene is incorrect, the fluorene structure does not contain a cyclopentadienyl ring:
				
    PNG
    media_image1.png
    145
    289
    media_image1.png
    Greyscale

(ii) the structure of 6-butenyl-6-methylfulvene is also wrong in that the butenyl group is mistakenly shown as butyl group; and 
(iii) in the last structure the two cyclopentadienyl moieties should ionically bonded to Li+ respectively.  

Clarification and appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the term “any” should be replaced with --the-- to properly further define the substituent of the fluorenyl ligand.
In claim 18, (i) in line 9, replace “b)” with --wherein--, and (ii) in line 10, delete “c)” in order to have good logical flow.

Allowable Subject Matter
The subject matters of the instant claims are deemed to be novel and nonobvious over the cited prior art.  Prior art such as Song et al. (US 10,870,712) 

    PNG
    media_image2.png
    173
    221
    media_image2.png
    Greyscale
.
On the other hand, McDaniel et al. (US 7,884,163) discloses a bridged cyclopentadienyl and fluorenyl metallocene complex with the following structure:

    PNG
    media_image3.png
    189
    262
    media_image3.png
    Greyscale

However, neither Song nor McDaniel teaches or reasonably suggests the metallocene complex containing both alkenyl substituted cyclopentadienyl and oxygen containing hydrocarbyl substituted the fluorenyl of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/ Primary Examiner, Art Unit 1765